 In the Matter of A. GOODMAN & SONandBAKERY & CONFECTIONERYWORKERS INTERNATIONALUNION7 LOCAL 94, MATZOH &NOODLEWORKERS, A. F. L.Case No. R-1441AMENDMENT TO DIRECTION OF ELECTIONSeptember 14, 1939On August 31, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding," the election to be held within fifteen (15)days from the date of the Direction, under the direction and .super-vision of the Regional Director for the Second Region (New YorkCity).The Board, having been advised by the Regional Director that alonger period is necessary, hereby amends the Direction of Electionby striking therefrom the words "within fifteen (15) days from thedate of this Direction" and substituting therefor the words "withintwenty-five (25) days from the date of this Direction."MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Direction of Election.15 N. L. R. B., No. 34.[SAME TITLE]'SECOND AMENDMENT TO DIRECTION OF ELECTIONSeptember 18, 1939On August 31, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.On September 14, 1939, the Board issuedan Amendment to Direction of Election.The Direction of Election,as amended, directed that an election by secret ballot be conductedwithin twenty-five (25) days from the date of the Direction amongall the employees of the Company who were employed during thepay-roll period immediately preceding the 'date' of this Direction,including the seasonal employees, employees who did not work dur-114 N.L. R. B. 1213.265 266DECISIONSOF NATIONALLABOR RELATIONS BOARDing such pay-roll period because they were ill or on vacation, andemployees who were then or have since been laid off only temporarily,but excluding drivers, salesmen, supervisors, clerical employees, andemployees who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by Bakery & ConfectioneryWorkers International Union, Local 94, Matzoh & Noodle Workers,affiliatedwith the American Federation of Labor, or by MacaroniEmployees' Association, Inc., for the purposes of collective bargaining,or by neither.The Board, having been advised that Macaroni Employees' Asso-ciation, Inc., does not desire its name to appear upon the ballot,hereby amends the Direction of Election, as amended, by strikingtherefrom the words "to' determine whether they desire to be repre-sented by Bakery & Confectionery Workers International Union,Local 94, Matzoh & Noodle Workers, affiliated with the AmericanFederation of Labor, or by Macaroni Employees' Association, Inc.,for the purposes of collective bargaining, or by neither" and sub-stituting therefor the words "to determine whether or not they desireto be represented by Bakery & Confectionery Workers InternationalUnion, Local 94, Matzoh & Noodle Workers, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining."MR. EDWIN S.SMITHtook no part in the consideration of the aboveSecond Amendment to Direction of Election.15 N. L.R. B., No. 34a.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESOctober 4, 1939On August 31, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.On September 14, 1939, and on Septem-ber 18, 1939, respectively, the Board issued an Amendment to Direc-tion of Election and a Second Amendment to Direction of Elec-tion.The Direction of Election, as amended, provided that an elec-tion by secret ballot be conducted within twenty-five (25) days ofthe Direction among all the employees of the Company who wereemployed during the pay-roll period immediately preceding the dateof the Direction, includingseasonalemployees, employees who didnot work during such pay-roll period because they were.illor onvacation, and employees who were then or have since been laid off A. GOODMAN& SON267only temporarily, but excluding drivers, salesmen, supervisors, cler-ical employees, and employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Bakery & Confectionery Workers International Union, Local 94,Matzoh & Noodle Workers, affiliated with the American Federationof Labor, for the purposes of collective bargaining.Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted on September 20, 1939, at New YorkCity, under the direction and supervision of the Regional Directorfor the Second Region (New York City). On September 21, 1939,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,issued and duly served upon the parties her Election Report.. Noobjections or exceptions have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote_______________________________ 79total number of ballots cast_______________________________ 48Total number of ballots counted____________________________ 48Total number of votes in favor of Bakery & ConfectioneryWorkers International Union, Local 94, Matzoh & NoodleWorkers, A. P. of L-------------------------------------- 47Total number of votes against afore-mentioned union ----------1Total number of blank votes--------------------------------0Total number of void ballots_______________________________0Total number of challenged votes___________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,IT IsHEREBY CERTIFIEDthat Bakery & Confectionery Workers In-ternationalUnion, Local 94, Matzoh & Noodle Workers, affiliatedwith the American Federation of Labor, has been selected by amajority of the employees of A. Goodman & Sons, Inc., New YorkCity, including seasonal' employees, but excluding drivers,salesmen,supervisors, and clerical employees, as their representative for thepurposes of collective bargaining, and that pursuant to Section 9 (a)of the Act, Bakery & Confectionery Workers International Union,.Local 94, Matzoh & Noodle Workers, is the exclusive representative-of all such employees for the purposes of collective bargaining ' in_respect to rates of pay, wages, hours of employment, and other condi-tions of employment.MR. EDWIN S. SMITHtook no part in the consideration of the.above Certification of Representatives.15 N. L.R. B.. No. 34b.